Citation Nr: 0735805	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  05-25 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a right ankle 
disability.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel












INTRODUCTION

The veteran served on active duty from July 1987 to August 
1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, inter alia, denied 
the veteran's claim of entitlement to service connection for 
a right ankle disability.  The veteran was notified of the 
adverse determination and his appellate rights in 
correspondence dated September 2004.  He submitted a notice 
of disagreement with respect to the denial of VA compensation 
for a right ankle disability that was received by VA in 
October 2004.  He was furnished with a statement of the case 
in January 2005.  He perfected his appeal with a letter 
received by VA in August 2005 that was accepted as a timely 
substantive appeal in lieu of a VA 1-9 Form.  The case was 
thereafter certified to the Board in October 2007 for 
appellate adjudication. 


FINDINGS OF FACT

A chronic right ankle disability did not have its onset 
during active duty, and no present right ankle disability is 
otherwise related to service.


CONCLUSION OF LAW

A chronic right ankle disability was not incurred, nor is a 
chronic right ankle disability due to arthritis presumed to 
have been incurred in active military service.  38 U.S.C.A. § 
1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  In this case, 
the veteran's claim was received in March 2004.  He was 
notified of the provisions of the VCAA in correspondence 
dated in April 2004.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service medical records and all relevant private, VA, and 
Social Security Administration (SSA) medical records 
pertaining to his post-service treatment for orthopedic 
complaints from 1999 - 2007 have been obtained and associated 
with the evidence.  Furthermore, he has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate his claim, 
and he has been notified of VA's efforts to assist him. (See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).)  In this 
regard, the Board observes that in a letter dated March 2007, 
the RO invited the veteran to submit clarifying details 
regarding where he received treatment, post-service, for his 
claimed right ankle disability, as well as any additional 
evidence in support of his claim.  The letter also informed 
the veteran that it was his right to request a hearing to 
present oral testimony in support of his claim.  A review of 
the claims file indicates that the veteran did not elect to 
exercise his right to have a hearing, or to take advantage of 
the opportunity to submit additional supportive evidence.  
Therefore, as a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating his claim.  For these 
reasons, further development is not necessary to meet the 
requirements of 38 U.S.C.A. §§ 5103 and 5103A.  The Board 
finds the available medical evidence is sufficient for an 
adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) as they 
pertained to claims for increased ratings and earlier 
effective dates.  The veteran has been duly issued notice of 
the VCAA that complies with the Court's holding in Dingess in 
correspondence dated March 2007.  Therefore, as there has 
been full compliance with all pertinent VA law and 
regulations, to move forward with adjudication of this appeal 
would not cause any prejudice to the veteran.

Factual background and analysis

The veteran claims that he has a chronic right ankle 
disability manifested by pain whose onset began in active 
duty.  His service medical records show that on enlistment 
examination in August 1986, prior to his entry into active 
duty, his lower extremities and musculoskeletal system were 
normal.  On his medical history questionnaire, he did not 
report having any pertinent medical history with regard to 
his right ankle.

Outpatient treatment reports from service show that in late 
July 1988, the veteran was assessed with, and treated for a 
right ankle sprain.  Follow-up treatment in early August 1988 
shows that the veteran had full range of right ankle motion 
with right ankle tenderness and subjective complaints of pain 
on plantar flexion.  The assessment was right ankle sprain 
and he was placed on a physical profile for five days, in 
which he was excused from performing physical activities that 
involved running or prolonged standing or walking.  The 
treatment report contains a note that the veteran was to 
return to the clinic for follow-up treatment in 3 - 4 days if 
his condition did not improve.  No further treatment for 
right ankle complaints was thereafter shown for the remainder 
of the veteran's period of active duty.

The report of a July 1989 medical examination, conducted 
approximately two weeks prior to the veteran's separation 
from service, shows that on his medical history report he 
indicated that he fractured his right ankle in July 1988.  
The medical examiner stated in the report, however, that the 
veteran's service medical records for that time period only 
show a diagnosis of a right ankle sprain.  Clinical 
evaluation shows normal findings with respect to the 
veteran's lower extremities and musculoskeletal system.  He 
was given a general discharge and separated from active duty 
in August 1989.

Post-service medical records show that during treatment at a 
VA medical facility in August 2003, the veteran reported 
experiencing right ankle pain after he fell a few days 
earlier and sustained an injury to this joint.  Thereafter, 
no further mention of right ankle complaints is shown until a 
VA outpatient medical report dated September 2004, which 
shows that the veteran complained of right ankle pain and was 
noted to have some crepitation of this joint with motion.  
The assessment was arthralgia.  He was referred for X-rays of 
his right ankle, which were negative for any radiographic 
abnormalities.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2007).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2007)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of right ankle pain in 
service will permit service connection for a chronic 
orthopedic disability of the right ankle, first shown as a 
clear-cut clinical entity, at some later date.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the identity of the chronic disease is established during 
active duty, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2007).  Service connection may be granted for any 
disease diagnosed after discharge from active duty when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).  Service connection may also be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2007).

In the present case, the Board finds no objective clinical 
basis to award the veteran service connection for his claimed 
right ankle disability.  Although his service medical records 
show treatment in service for a right ankle sprain in July - 
August 1988, no further treatment is shown thereafter and 
normal findings with regard to his lower extremities and 
musculoskeletal system were obtain on pre-separation 
examination in July 1989.  The absence of any further 
treatment for right ankle complaints, or a diagnosis of a 
chronic right ankle disability in service after treatment for 
a sprain in July - August 1988, indicates that the sprain 
represented an acute and transitory condition that resolved 
without any chronic residual pathology.  

Post-service medical records show no arthritic changes on 
current X-ray examination of the right ankle in September 
2004, much less onset of arthritis affecting this joint to a 
compensable degree within one year following his discharge 
from active duty in August 1989, such that service connection 
could be awarded on a presumptive basis pursuant to 38 C.F.R. 
§§ 3.307, 3.309.  The clinical evidence, in fact, indicates 
that there was an incident of a supervening traumatic injury 
to the right ankle due to an accidental fall that happened 
over a decade after service, in August 2003.  In any case, 
the only diagnosis at present that relates to the veteran's 
right ankle is arthralgia, meaning joint pain.  The Court has 
held that subjective pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).  Therefore, in view of the foregoing 
discussion, the Board concludes that there is no medical 
basis to award the veteran service connection for a chronic 
right ankle disability.  His appeal must therefore be denied.  
Because the evidence in this case is not approximately 
balanced with respect to the merits of the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right ankle disability is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


